ORDER
12Considering the pleadings filed in this Court in these proceedings,
IT IS HEREBY ORDERED that the Motion to Seal Record and Application for Certiorari and Review filed by Applicant-Counsel for Plaintiff are denied.
IT IS FURTHER ORDERED that the Motion for Sanctions for Frivolous Writ Application filed by Respondents is denied.
IT IS ORDERED that the Motion for Damages for Frivolous Writ ■ Application filed by Respondents is granted. Pursuant to La. C.C.P. art. 2164, Applicant-Counsel for Plaintiff is hereby ordered to pay $10,000.00 to the Kiefer & Kiefer law firm. Applicant-Counsel for Plaintiff is also assessed with all legal fees, costs, and expenses in connection with these proceedings in this Court.
/s/
Supreme Court Justice